Case 3:19-cr-30027-MGM Document3 Filed 07/02/19 Page 1of1

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint F i ED
SteRsS Corrie
UNITED STATES DISTRICT COURT
for the JL 2 i: 9]
District of Massachusetts oo ce
United States of America ) DISTR! ASS.
V. ) ‘
o WAR)
ANTHONY J SCIBELLI Case No. | Avr) 3\3 L
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ May 10, 2019 to June 20, 2019 _in the county of Hamden in the
District of Massachusetts , the defendant(s) violated:
Code Section Offense Description
18 USC 894 Collection of an Extension of Credit by Extortionate Means

This criminal complaint is based on these facts:

See attached affidavit

© Continued on the attached sheet.

Mil OL

Complainant's signature

Michael Sheehan, Special Agent FBI

 

Printed name and title
Sworn to before me and signed in my presence.

pate: #/Al 1° Leleaixe Pnbhhicy

Judge ’s signature

City and state: etperiwe homeriton } Uu SA ee

Printed name and title
